SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

614
KA 11-01629
PRESENT: SCUDDER, P.J., PERADOTTO, LINDLEY, SCONIERS, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

TRUMAINE SUTTLES, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (ROBERT B. HALLBORG,
JR., OF COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (MATTHEW B. POWERS OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Erie County Court (Sheila A.
DiTullio, J.), rendered July 26, 2011. The judgment convicted
defendant, upon his plea of guilty, of murder in the second degree and
criminal possession of a weapon in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

      Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of, inter alia, murder in the second degree
(Penal Law § 125.25 [1]). We reject defendant’s contention that his
waiver of the right to appeal is invalid. “[T]he record demonstrates
that County Court engaged the defendant in an adequate colloquy to
ensure that the waiver of the right to appeal was a knowing and
voluntary choice” (People v Burt, 101 AD3d 1729, 1730, lv denied 20
NY3d 1060 [internal quotation marks omitted]). Defendant’s valid
waiver of the right to appeal encompasses his contention that the
sentence is unduly harsh and severe (see People v Lopez, 6 NY3d 248,
256).




Entered:   June 7, 2013                            Frances E. Cafarell
                                                   Clerk of the Court